  Case 19-05072        Doc 34     Filed 04/21/20 Entered 04/21/20 08:42:29            Desc Main
                                    Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                         ) In proceedings under Chapter 13
                                               ) Honorable Donald R. Cassling
Laurie Rose Crane,                             )
                       Debtor.                 ) Case No. 19 B 05072

              RESPONSE TO DEBTOR=S MOTION TO SELL REAL PROPERTY

         COMES NOW TOWD POINT MORTGAGE TRUST 2019-4, U.S. BANK NATIONAL

ASSOCIATION, AS INDENTURE TRUSTEE ("Secured Creditor"), by counsel, and responds

as follows to Debtor=s Motion to Sell Real Property (“Debtor’s Motion”):

         1.     Secured Creditor holds a security interest in the Debtor’s real property located at

 5858 N Sheridan Road Unit 908, Chicago, IL 60660 by virtue of a Mortgage recorded on April

 5, 2007 as Doc #0709540102 of the public records of Cook County, Illinois.

         2.     Secured Creditor does not oppose Debtor’s Motion so long as Secured Creditor’s

 lien is paid in full subject to a payoff quote obtained at the time of closing.

         3.     Further, Secured Creditor does not oppose Debtor’s Motion so long as the sale is

 final within 90 days of the Order Granting Debtor’s Motion. If the sale is not final within 90

 days of the order granting Debtor’s Motion, Debtor’s Motion should be deemed moot.

         WHEREFORE, Secured Creditor respectfully prays that this Court grant Debtor=s Motion

to Sell Real Property subject to the above terms, and for any such other and further relief as this

Court may deem just and proper.

                                                               RIEZMAN BERGER, P.C.

                                                               /s/ Kathryn A. Klein
                                                               Kathryn A. Klein, #06199235
                                                               7700 Bonhomme Avenue, 7th Floor
                                                               St. Louis, Missouri 63105
                                                               (314) 727-0101
                                                               Attorney for Secured Creditor
  Case 19-05072       Doc 34    Filed 04/21/20 Entered 04/21/20 08:42:29            Desc Main
                                  Document     Page 2 of 2



                                CERTIFICATE OF SERVICE

        The undersigned states that I served the foregoing document upon the Debtor by postage
prepaid, in the United States Mail, by first-class mail and upon the other parties named below via
electronic means, on April 21, 2020.

Laurie Rose Crane                                   Debtor
5858 N. Sheridan Rd., Apt 908
Chicago IL 60660

Joseph S. Davidson                                  Attorney for Debtor
2500 S. Highland Ave, Suite 200
Lombard IL 60148

Tom Vaughn                                          Chapter 13 Trustee
55 E. Monroe St., Suite 3850
Chicago IL 60603

Office of the United States Trustee
US Trustee - ILN
219 S. Dearborn St., Rm. 873
Chicago, IL 60604



                                                    /s/ Kathryn A. Klein
